DETAILED ACTION
This OFFICE ACTION replaces the office action mailed 07/28/2021. This office action now additionally addresses claim 20 under a rejection under the prior art. 
The period of response to this Non-Final Office action is restarted.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims refer to a “winding angle”. This is interpreted in light of the specification as to referring to amount of arcuate polar sweep (“a winding”) when viewed along the vertical axis of rotation of the agitator. Refer to the markup drawings with specification terminology on the following page for context of the terminology. 


    PNG
    media_image1.png
    855
    906
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1, 4 , 6 and 11  is/are rejected under 35 U.S.C. 102  (a) (1)  as being anticipated by DROCCO (US 6533448).
	Regarding at least Claim 1, DROCCO shows a kneading member (fig 2, fig 5, fig 6) for a kneading device capable for kneading a dough, said kneading member comprising: - 
	a mounting roller (#14, fig 2, at #12 fig 6)), adapted to be rotated via a motor of the kneading device; 
	- a kneading tool (11), intended to be at least partially immersed in a mixing and kneading vessel (4) of the kneading device and designed to mix ingredients that constitute the a-dough, said kneading tool (11) comprising: 
	* an upper portion (see upper part fig 5), extending from said mounting roller (14), 
	* a middle portion (see middle part fig 5), in the continuation of the upper portion, and 
	* a lower portion (11a), in the continuation of the middle portion, one end of which consists of forms a lower edge (see edge of 11a) of the kneading tool (11), said kneading member (11) being characterized in that
	 wherein the kneading tool (11) consists of is formed by a circular helix blade (see top view of 2 and 6, between E and I) 
		which winding angle is not constant at least between the upper, middle and lower portions of said kneading tool (11), and

    PNG
    media_image2.png
    969
    1120
    media_image2.png
    Greyscale
	 wherein in that the winding angle of the lower portion (11a) of said the kneading tool (11) is smaller than that of the middle portion (see fig 11a in figure 6 and 2 in the markup figure) of said the kneading tool. See also, col 4 lines 31-43, col 5, lines 29-45.
	Regarding Claim 4/1, note that since the winding angle of the lower portion (11a) is smaller (see language of parent claim 1) it is thereby inherent that the kneading tool (11) decreases from the middle 
	Regarding Claim 6/1, note that the winding angle of the kneading tool (11) is decreasing over the middle portion (see transition angle of the middle portion of 11 to the lower portion 11a in the figures 2, 5, 6, ) of said the kneading tool.
	Regarding claim 11/1  note the  frame (in fig 2, housing), said the frame supporting:  a mixing and kneading vessel (fig 1, #1, #2, #64), a motor (7), and the kneading member (11). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DROCCO (US 6533448).
DROCCO discloses all of the recited subject matter as discussed above including a showing of winding angles between the upper and middle portions and winding angles between the middle to lower portions which are a percentage of the total winding angle of the kneading tool, and being located at a percentage distance height along the total height of the kneading tool.
However regarding claims 2-3, 5, 7-10 and 12-20 is silent of the particular values of the numerical degree of winding angle formed by the upper portion and middle  portion  and the degree of 
	The instant specification page 10, last paragraph teaches that the instant invention desires a winding angle that the lower portion is smaller than the middle portion of the kneading too. It is noted that the prior art has taught this feature as discussed in the anticipation rejection made above.
	 The prior art only differs from the claims 2-3, 5, 7-10 and 12-20 in the degree of winding change between the upper, middle and smaller winding lower portion.   The instant specification on the last paragraph of page 10 teaches however that a particular numerical choices of the winding angle is illustrative and may be different values.  See the reproduced text of the specification with bolding and underlining as filed in the originally filed specification.

    PNG
    media_image3.png
    243
    614
    media_image3.png
    Greyscale

	Thereby it appears that applicant’s specification is teaching that these values are not of a special  merit. Nor are these values critical other than illustrative that the invention is merely the advancement in the art to have a lower portion winding angle that is smaller than the middle portion.  
In view of applicant’s specification that the numerical values are illustrative examples and absent any clear evidence of unexpected results or criticality to the specific range choices of numerical values and of the winding angles, it has been found that a choice of the degree of the winding angles of the upper and middle portions to the smaller winding angle lower portion would have been obvious to 
It has been held that where the general conditions of a claim are disclosed in the prior art, a discovering of the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also, since such a modification would have involved a mere change in the size of a component (i.e. size of the helix).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In this case the teaching of DROCCO that a lower portion (11a)  of the kneader may have a point where the winding angle is smaller than the middle portion a choice of amount and location of winding angle. The prior art has provided evidence to a known geometry of having a winding angle of a circular kneading tool whereby the lower portion is smaller than the middle portion, the particular choices to the numerical amount of winding angle in each of the upper portion, middle portion, and lower portion (11a) would have been a mere change of size and degree of angular winding of the helical member and its location of transitions from a upper, middle and lower portion (11a) winding angles to better move the material by the kneading member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some cited references are reproduced to highlight the winding angles.

    PNG
    media_image4.png
    930
    592
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    844
    811
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    849
    500
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    605
    548
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    751
    1323
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    843
    644
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    664
    853
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    591
    423
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    771
    562
    media_image12.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774